Appeal Dismissed and Memorandum Opinion filed February 4, 2021.




                                      In The

                     Fourteenth Court of Appeals

                              NO. 14-20-00730-CV

                    BENNETT ONWUCHEKWA, Appellant

                                        V.
                         SHIMARA BROWN, Appellee

                On Appeal from County Civil Court at Law No. 2
                             Harris County, Texas
                       Trial Court Cause No. 1157852

                          MEMORANDUM OPINION

         This appeal is from a judgment signed September 28, 2020. The clerk’s
record was filed November 9, 2020. No reporter’s record was taken. No brief was
filed.

         On December 22, 2020, this court issued an order stating that unless
appellant filed a brief on or before January 21, 2021, the court would dismiss the
appeal for want of prosecution. See Tex. R. App. P. 42.3(b).
      Appellant filed no brief or other response. We dismiss the appeal.



                                      PER CURIAM


Panel consists of Justices Wise, Hassan, and Wilson.




                                        2